MEMORANDUM **
Alvin E. Birkholz appeals pro se the district court’s judgment dismissing on judicial immunity grounds his action alleging a Montana state court judge violated his due process rights by holding him in contempt and dismissing his state court action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Moore v. Brewster, 96 F.3d 1240, 1243 (9th Cir.1996), and we affirm on the ground that the district court lacked subject matter jurisdiction, Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 94-95, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998) (noting that jurisdiction is a threshold issue that must be raised sua sponte).
Because federal courts do not have jurisdiction to review state court decisions, we affirm the district court’s dismissal of Birkholz’s action. See Worldwide Church of God v. McNair, 805 F.2d 888, 890-93 (9th Cir.1986) (citing Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923) and D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983)).
We reject Birkholz’s contention that the district court improperly relied on the findings of a magistrate judge. See 28 U.S.C. § 636(b)(1).
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.